UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                         4/6/2020
---------------------------------X
UNITED STATES OF AMERICA,        :                  19 CR 627 (VM)
                                 :
          -against-              :
                                 :                       ORDER
ARIEL ACOSTA, et al.,            :
                                 :
                  Defendants.    :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:
     The Court previously scheduled a conference in the above-
referenced      matter   for    April    10,    2020.   Due     to    the    ongoing
coronavirus pandemic, it is hereby ordered that the conference
is rescheduled for July 10, 2020 at 2:15 p.m.
    It     is   hereby   ordered       that   the   adjourned    time       shall   be
excluded    from   speedy      trial    calculations.     This       exclusion      is
designed to guarantee effectiveness of counsel and prevent any
possible miscarriage of justice, and to ensure the safety and
health of all parties. The value of this exclusion outweighs the
best interests of the defendants and the public to a speedy
trial. This order of exclusion of time is made pursuant to 18
U.S.C. § 3161(h)(7)(B)(i).


SO ORDERED:

Dated:      New York, New York
            6 April 2020



                                               _________________________
                                                     Victor Marrero
                                                        U.S.D.J.
